SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT (NO. 2-88373) UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 52 [X] AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 54 [X] VANGUARD STAR/(R)/ FUNDS (EXACT NAME OF REGISTRANT AS SPECIFIED IN DECLARATION OF TRUST) P.O. BOX 2600, VALLEY FORGE, PA 19482 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICE) REGISTRANT'S TELEPHONE NUMBER (610) 669-1000 HEIDI STAM, ESQUIRE P.O. BOX 876 VALLEY FORGE, PA 19482 IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) [ ] IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (B) [ ] ON MARCH 27, 2(B) [ ] 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(1) [X] ON September 23, 2(A)(1) [ ] 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(2) [ ] ON (DATE) PURSUANT TO PARAGRAPH (A)(2) OF RULE 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: [ ] THIS POST-EFFECTIVE AMENDMENT DESIGNATES A NEW EFFECTIVE DATE FOR A PREVIOUSLY FILED POST-EFFECTIVE AMENDMENT. Vanguard Developed Markets Index Fund Vanguard Total International Stock Index Fund Prospectus September 23, 2009 Investor Shares This prospectus contains financial data for the Funds through the fiscal period ended April 30 , 2009. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Profiles 1 Investing With Vanguard 28 Developed Markets Index Fund 1 Purchasing Shares 28 Total International Stock Index Fund 6 Redeeming Shares 31 Investing in Index Funds 11 Exchanging Shares 35 More on the Funds 12 Frequent-Trading Limits 35 The Funds and Vanguard 19 Other Rules You Should Know 37 Investment Advisor 20 Fund and Account Updates 41 Dividends, Capital Gains, and Taxes 21 Contacting Vanguard 43 Share Price 24 Glossary of Investment Terms 45 Financial Highlights 25 Why Reading This Prospectus Is Important This prospectus explains the investment objective, policies, strategies, and risks associated with each Fund. To highlight terms and concepts important to mutual fund investors, we have provided Plain Talk ® explanations along the way. Reading the prospectus will help you decide whether a Fund is the right investment for you. We suggest that you keep this prospectus for future reference. A Similar But Distinct Vanguard Fund The Developed Markets Index Fund offered by this prospectus should not be confused with Vanguard Institutional Developed Markets Index Fund, a separate Vanguard fund that also seeks to track the performance of the Morgan Stanley Capital International (MSCI) Europe, Australasia, Far East (EAFE) Index. Differences in the funds respective cash flows and expenses are expected to produce slightly different investment performance by the funds. Vanguard Institutional Developed Markets Index Fund is offered through a separate prospectus, which can be obtained by calling Vanguard at 888-809-8102. An investment in a Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Fund ProfileVanguard Developed Markets Index Fund Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in the major markets of Europe and the Pacific region. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach by investing all, or substantially all, of its assets in the common stocks included in the Morgan Stanley Capital International (MSCI ® ) Europe, Australasia, Far East (EAFE ® ) Index. The MSCI EAFE Index includes approximately 950 common stocks of companies located in Europe, Australia, Asia, and the Far East. As of June 30, 2009, the largest markets covered in the Index were Japan, the United Kingdom, France, Germany, and Switzerland, which made up approximately 24%, 21%, 10%, 7%, and 7%, respectively, of the Indexs market capitalization . For additional information on the Funds investment strategies, please see More on the Funds . Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stock markets can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Fund and each of the Funds underlying funds may invest a large portion of their assets in securities of companies located in any one country or region, the Funds performance may be hurt disproportionately by the poor performance of its investments in that area. Significant investments in Japan and the United Kingdom (U.K.), for example, subject the Index and the Fund to proportionately higher exposure to Japanese and U.K. country risk.  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. 1 Performance/Risk Information The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns compare with those of the Funds target index. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Annual Total Returns 1 1 The year-to-date return as of the most recent calendar quarter, which ended June 30, 2009, was 5.72% . During the periods shown in the bar chart, the highest return for a calendar quarter was 25.59% (quarter ended June 30, ), and the lowest return for a quarter was 19.83% (quarter ended September 30, 2002). Average Annual Total Returns for Periods Ended December 31, 2008 Since 1 Year 5 Years Inception 1 Vanguard Developed Markets Index Fund Return Before Taxes 41.62 % 2.19 % 0.76 % Return After Taxes on Distributions 42.19 1.60 1.38 Return After Taxes on Distributions and Sale of Fund Shares 26.59 1.82 0.85 MSCI EAFE Index 2 (reflects no deduction for fees or expenses) 43.38 % 1.66 % 1.06 % 1 Since-inception returns are from May 8, 2000the inception date of the Fundthrough December 31, 2008. 2 Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. 2 Note on after-tax returns. Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. As is the case with all mutual funds, transaction costs incurred by the Fund for buying and selling securities are not reflected in the table. However, these costs are reflected in the investment performance figures included in this prospectus. The expenses shown in the following table are based on those incurred in the fiscal year ended October 31, 2008, restated to reflect current Fund assets. 3 Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 2 % 1 Account Service Fee (for fund account balances below $10,000) $ 20 /year 2 Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.23 % 12b-1 Distribution Fee None Other Expenses 0.06 % Acquired Fund Fees and Expenses 3 None Total Annual Fund Operating Expenses 4 0.29 % 1 The 2% fee applies if you redeem shares within two months of purchase by selling or by exchanging to another Vanguard fund, or if Vanguard liquidates your fund account because the balance falls below the minimum initial investment for any reason, including market fluctuation. The fee is withheld from redemption proceeds and retained by the Fund. Shares held for two months or more are not subject to the 2% fee. 2 If applicable, the account service fee will be collected by redeeming Fund shares in the amount of $20. 3 The Acquired Fund Fees and Expenses in this table have been restated to reflect current Fund holdings and, therefore, will not correlate to the acquired fund fees and expenses shown in the Financial Highlights table. 4 The Total Annual Fund Operating Expenses shown in this table do not correlate to the expense ratio shown in the Financial Highlights table because that ratio is presented as of the date when the Fund invested solely in other Vanguard funds. The Total Annual Fund Operating Expenses in this table have been restated to reflect current Fund assets. 4 The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Fund provides a return of 5% a year and that operating expenses of the Fund and its underlying funds remain the same. The results apply whether or not you redeem your investment at the end of the given period. 1 Year 3 Years 5 Years 10 Years $30 $ 93 $1 63 $ This example should not be considered to represent actual expenses or performance from the past or for the future. Actual future expenses may be higher or lower than those shown. Additional Information As of October 31, 2008 Net Assets $2.3 billion Investment Advisor The Vanguard Group, Inc., Valley Forge, Pa. Dividends and Capital Gains Distributed annually in December Suitable for IRAs Yes Inception Date May 8, 2000 Minimum Initial Investment $3,000 Newspaper Abbreviation DevMkt Vanguard Fund Number 227 CUSIP Number 921909701 Ticker Symbol VDMIX 5 Fund ProfileVanguard Total International Stock Index Fund Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in Europe, the Pacific region, and emerging markets countries. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach designed to track the performance of the Total International Composite Index, an index designed to represent the performance of stocks of companies located in Europe, the Pacific region, and emerging markets countries. The MSCI Europe Index, the MSCI Pacific Index, and the MSCI Emerging Market Index together make up the Total International Composite Index. The Index includes approximately 1,700 stocks of companies located in 45 countries. As of June 30, 2009, the largest markets covered in the Index were Japan, the United Kingdom, France, Germany, and Switzerland (which made up approximately 19%, 16%, 8%, 6%, and 6%, respectively, of the Indexs market capitalization). The Fund invests substantially all of its assets in the common stocks included in its target index, while employing a form of sampling to reduce risk. For additional information on the Funds investment strategies, please see More on the Funds . Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stock markets can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Fund may invest a large portion of its assets in securities of companies located in any one country or region, its performance may be hurt disproportionately by the poor performance of its investments in that area. Significant investments in Japan and the United Kingdom (U.K.), for example, subject the Index and the Fund to proportionately higher exposure to Japanese and U.K. country risk. Country/regional risk is especially high in emerging markets. 6  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Currency risk is especially high in emerging markets.  Index sampling risk, which is the chance that the securities selected for the Fund, in the aggregate, will not provide investment performance matching that of the Index. Index sampling risk for the Fund should be low. Performance/Risk Information The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns compare with those of the Funds target index and a relevant market index. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Annual Total Returns 1 1 The year-to-date return as of the most recent calendar quarter, which ended June 30, 2009, was 10.75%. During the periods shown in the bar chart, the highest return for a calendar quarter was 27.26% (quarter ended June 30, ), and the lowest return for a quarter was 21.03% (quarter ended December 31, 2008). 7 Average Annual Total Returns for Periods Ended December 31, 2008 1 Year 5 Years 10 Years Vanguard Total International Stock Index Fund Return Before Taxes 44.10 % 2.69 % 1.77 % Return After Taxes on Distributions 44.40 2.21 1.20 Return After Taxes on Distributions and Sale of Fund Shares 28.39 2.27 1.30 Comparative Indexes 1 (reflect no deduction for fees or expenses) MSCI EAFE + Emerging Markets Index 45.52 % 2.38 %  Total International Composite Index 2 45.51 2.32 1.54 1 Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. 2 Consists of stocks in the MSCI Europe Index, the MSCI Pacific Index, and the MSCI Emerging Markets Index. Note on after-tax returns. Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. As is the case with all mutual funds, transaction costs incurred by the Fund for buying and selling securities are not reflected in the table. However, these costs are reflected in the investment performance figures included in this prospectus. The expenses shown in the following table are based on those incurred in the fiscal year ended October 31, 2008, restated to reflect current Fund assets. 8 Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 2 % 1 Account Service Fee (for fund account balances below $10,000) $ 20 /year 2 Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.30 % 12b-1 Distribution Fee None Other Expenses 0.04 % Acquired Fund Fees and Expenses 3 None Total Annual Fund Operating Expenses 4 0.34 % 1 The 2% fee applies if you redeem shares within two months of purchase by selling or by exchanging to another Vanguard fund, or if Vanguard liquidates your fund account because the balance falls below the minimum initial investment for any reason, including market fluctuation. The fee is withheld from redemption proceeds and retained by the Fund. Shares held for two months or more are not subject to the 2% fee. 2 If applicable, the account service fee will be collected by redeeming Fund shares in the amount of $20. 3 The Acquired Fund Fees and Expenses in this table have been restated to reflect current Fund holdings and, therefore, will not correlate to the acquired fund fees and expenses shown in the Financial Highlights table. 4 The Total Annual Fund Operating Expenses shown in this table do not correlate to the expense ratio shown in the Financial Highlights table because that ratio is presented as of a date when the Fund invested in other Vanguard funds as well as directly in securities
